Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is considered allowable because the prior art fails to disclose an edge stitching device for a fly wherein the edge stitching device comprises “a table on which the fly is placed; a clamping device which sandwiches the fly in cooperation with the table; a sewing machine which edge-stitches an edge of the fly body and is provided on the table; a cutter provided in the sewing machine and configured to cut the fly body to form the curved side in the edge of the fly body; and a clamping device conveying device which conveys the clamping device in a state where the fly is sandwiched by the clamping device in the cooperation with the table, the clamping device conveying device continuously performs: pre-edge-stitching conveyance, in which the clamping device is linearly conveyed toward the sewing machine in a state where the fly is sandwiched before edge stitching; and edge stitching conveyance, in which the clamping device is conveyed in a state where the fly is sandwiched during the edge stitching, and in the edge stitching conveyance, the clamping device is conveyed in accordance with a shape of the curved side formed by the cutter”.
Independent claim 7 is considered allowable because the prior art fails to discloses an edge stitching device for a fly wherein the edge stitching device comprises .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732